ORMOND, J.
It is very clear, we think, that when a de*645fendant sued for a breach of contract, elects to recoup the damages, he would be entitled to recover for the breach of the contract by the plaintiff, he thereby precludes himself from suing to recover damages for the same breach — but we do not understand that this is attempted to be done here. The plaintiff does not contend for the right to recover for the ■loss of the time of the slaves, in consequence of their having been seized and sold by the defendant as coroner, before the time for which he had hired them had expired. For that loss he has been compensated, by obtaining an abatement, or reduction, when sued upon the notes by the administrator of King. This action is brought to recover damages for injury caused by the trespass, having no connection whatever with the loss of the time of the slaves, for which he has not, and could not have been compensated by any reduction obtained from the administrator of King, upon the suit on the notes for the hire.
This was all that was decided when this case was here at a previous term. [McLane v. Miller, 10 Ala. 856.] That the plaintiff having in a former action, where he was defendant, insisted on a rebatement of the hire which he was to pay for the slaves, and having obtained it, for the reason that his possession was determined by the defendant’s act, he is concluded, so far as that extends, from again obtaining satisfaction for the same injury. It will be seen by this extract, that the prohibition to recover, extends only to the rebatement of the hire of the slaves, which the plaintiff had recouped in the former action, and therefore was not permitted again to insist on. Such is the charge of the court here, by which the jury are confined to the injury resulting from the trespass, independent of, and in addition to the hire. Let the judgment be .affirmed.